Treat, J.
The evidence disclosed that the loss was caused by the negligence of the defendant; therefore the exemption as to the fire in the written bill of lading, if applicable, would not change the result. The only question concerning which there was difficulty related to the required valuation of the property shipped. It is a correct rule that where special values connected with shipments should be disclosed, and the contract between the parties called therefor, with limitation agreed, such agreements should be upheld. The case before the court shows that shipments of goods in the ordinary course of plaintiffs’ business were to be made under a verbal agreement with respect to the rates therefor. Of course, it must be held to be within-*319the contemplation of the parties that shipments should be in the ordinary course of such transactions. No limitations as to the values were made by the oral agreement; nor does it appear that there was any extraordinary value outside of plaintiffs’ usual course of shipments, hence, the loss having occurred through the negligence of the defendant, the plaintiffs are entitled to recover the full value of the goods forwarded, with interest.
Judgment, therefore, is rendered for $4,077.,